Citation Nr: 0830053	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  04-36 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to exposure to 
asbestos.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to May 
1946.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The rating decision on appeal was from the Cleveland, Ohio, 
RO, but jurisdiction of the claim is with the Montgomery RO.

The veteran requested a video hearing with the Board; 
however, the veteran did not show up for the scheduled 
hearing.  Therefore, there is no Board hearing request 
pending at this time.  See 38 C.F.R. § 20.704(d) (2007).

In March 2007, the Board remanded this claim so that the 
veteran could be afforded a VA examination and an opinion as 
to the etiology of any current pulmonary disorder(s) could be 
obtained.  Unfortunately, the veteran was placed in an 
assisted living facility and indicated that he would not be 
able to attend any VA examinations.  The case was then 
returned to the Board.   

As discussed further below, the veteran has essentially 
attempted to reopen previously denied claims for service 
connection for asbestosis and silicosis.  However, only the 
issue on the cover page was adjudicated, apparently because 
COPD was shown by private medical records.  As the veteran's 
claim to reopen a previously denied claim for entitlement to 
service connection for asbestosis and silicosis, to include 
as due to asbestos exposure, has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the AMC/RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.



REMAND

The veteran asserts that he has a pulmonary disorder as a 
result of his active military service in the United States 
Navy, to include as due to exposure to asbestos.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination or obtaining a 
medical opinion when necessary.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  

In this case, the veteran was scheduled for VA examination 
but indicated that he is unable to report for any examination 
as he was placed in an assisted living facility.  The Board 
also notes that a November 2006 aid and attendance 
examination report shows a diagnosis of Alzheimer's disease.  
The Board is of the opinion that after some additional 
development for X-ray films, an opinion by an appropriate 
medical specialist should be obtained, without examination.  
If the veteran is now willing and able to report for an 
examination he should notify the AMC/RO and appropriate 
action should be taken.  To help ensure that an adequate 
medical opinion is obtained, the Board has included a brief 
discussion of the relevant evidence of record.

The veteran's service personnel records indicate that while 
he was in the Navy he served aboard ships from approximately 
June 1943 until January 1946.  He served as a Machinist's 
Mate.  The veteran's May 1946 separation examination shows a 
normal clinical evaluation of the respiratory system, 
bronchi, lungs, pleura, etc.  A photofluorographic chest 
examination was reportedly negative.  

In November 1994, the veteran submitted a claim for VA 
benefits for asbestosis and stated that he served in the 
engine room and the fire room aboard ship.  In a December 
1994 asbestos questionnaire and response he reported that 
after service he worked in sales and management and then in 
landscaping.  He reported past pipe smoking.  

In connection with a VA examination, pulmonary function tests 
(PFTs) were performed in March 1995.  These tests showed a 
proportionate reduction in FVC and FEV1.  There was mild 
restriction.  There was also mild reduction in diffusion 
capacity which corrected to within normal limits when 
adjusted for alveolar volume.  Arterial blood gas was normal.  
The report indicated that the veteran quit smoking 8 years 
prior to that examination.  A chest X-ray report from March 
1995 listed a clinical history of status post asbestosis.  
The films reportedly showed "Pectus excavatus.  Normal size 
heart.  Plate like opacities and left lower lobe consistent 
with atelectasis.  The right lung is clear."   

At the March 1995 VA examination, the veteran reported 
exposure to asbestos in the engine room and fire room aboard 
ship.  He also smoked for 45 years.  He had pain in his left 
chest with frequent coughing and a higher pitched voice.  No 
malignancy was present at that time.  There was an increase 
in lung volume of the chest.  The diagnoses were history of 
exposure to asbestos and COPD (demonstrably active).

In April 1995, the veteran's claim for service connection for 
asbestosis was denied as there was no confirmed diagnosis of 
this condition.  The veteran did not appeal this decision.  A 
September 1997 letter from the veteran relays that he was 
diagnosed with emphysema in December 1995. 

VA chest X-rays from September 1998 were reportedly slightly 
underexposed.  Cardiac silhouette was normal in size.  There 
was a scar in the left lung base that was unchanged since the 
previous examination in March 1995.  The lungs were clear 
bilaterally and the pulmonary vasculature was normal.  VA 
chest X-rays from January 2001 reportedly showed no acute 
lung disease.  

Private chest X-rays were performed in September 2001, which 
reportedly showed findings of rounded and irregular opacities 
in all lung zones consistent with silicosis.  In August 2002 
the veteran filed a claim for service connection for 
silicosis which he believed to be the direct result of his 
service in boiler rooms.  This claim was denied in January 
2003 as it was not shown that current silicosis was the 
result of the veteran's service.  The veteran did not appeal 
this decision.  

In February 2003, PFTs were again performed.  A private 
medical note completed the same day as the PFTs shows 
relevant impressions of (1) interstitial nodular lung disease 
with pleural density, possible scar; and (2) COPD, 
asymptomatic.

In May 2003, the veteran again filed a claim for service 
connection for asbestosis.  In a later statement, in addition 
to asbestosis, he claimed to have silicosis as a result of 
asbestos exposure in service.  

An April 2003 private thoracic computed tomography (CT) 
reportedly showed: "Lung granulomas.  Parenchymal scar in 
the lung bases.  Mild septal thickening of the lower lobes 
and lingual.  No parenchymal lung mass or significant 
lymphadenopathy."  A private medical note made in connection 
with the CT shows relevant impressions of (1) interstitial 
nodular disease with history of silicosis and asbestos 
exposure; and (2) COPD, without symptoms.  The veteran had no 
pulmonary symptoms, no cough, sputum production, wheeze or 
dyspnea on exertion at that time.  The physician noted that 
the CT scan showed interstitial scarring and peripheri at 
both lung bases and that no pleural plaques were identified.

In January 2004, service connection for COPD due to asbestos 
exposure was denied as it was not shown as a result of the 
veteran's service.  It appears that COPD was considered as 
this was shown by the private medical evidence.  No action 
was taken on the veteran's attempted reopening of claims for 
service connection for asbestosis and silicosis.  

Also in January 2004, the veteran was seen by a private 
physician for evaluation of occupational lung disease.  The 
physician was a certified NIOSH B-reader.  According to the 
physician, January 2004 chest X-rays showed rounded and 
irregular opacities throughout all lung zones of a 1/1 
profusion.  Calcified granulomata were noted.  There was 
blunting of the left costophrenic angle.  PFTs also 
reportedly showed mild restrictive ventilatory impairment.  
Lung volumes were normal.  Diffusing capacity for carbon 
monoxide was not valid due to inadequate breath on diffusion.  
In the physician's opinion, to a reasonable degree of medical 
certainty the veteran has a mixed dust pneumoconiosis of 
asbestosis and silicosis with a mild degree of pulmonary 
functional impairment.  

VA chest X-rays from August 2004 reportedly showed 
emphysematous changes.  There was a blunting of the left 
costophrenic angle, and pleural thickening versus a small 
pleural effusion.  No infiltrates were seen and no 
pneumothorax was visualized.

It is unclear to the Board what pulmonary disorder(s) the 
veteran currently has and whether any of these are related to 
his service.  Since the veteran appears to be unable to 
attend a VA examination, the veteran's claims file should be 
sent to an appropriate medical specialist to provide an 
opinion about current pathology and any relation to service.  
Specific instructions to the physician are detailed below.  
Before the veteran's claims file is sent to the physician, 
attempts should be made to obtain the actual chest X-ray 
films taken by private and VA medical professionals.  The 
findings reported above were obtained from X-ray reports as 
opposed to the actual films.  

The veteran's claim to reopen a previously denied claim for 
entitlement to service connection for asbestosis and 
silicosis, to include as due to asbestos exposure, is 
referred to the AMC/RO for further action as it has not been 
adjudicated.   

The COPD claim currently on appeal and the asbestosis and 
silicosis claim referred to the AMC/RO above appear to be 
intertwined.  As such, the COPD claim should not be returned 
to the Board until the asbestosis and silicosis claim has 
been resolved or an appeal has been perfected as to that 
issue.  

Accordingly, the case is REMANDED for the following action:

1.  After seeking the veteran's assistance 
by requesting that he provide any 
necessary authorization and consent for 
release of information, the AMC/RO should 
obtain any outstanding private X-ray films 
or CT scans, to the extent possible.  If 
records are not obtained, attempts made to 
obtain the records should be documented as 
should the unavailability of the records.  
Appellant and his representative as 
appropriate should provide appropriate 
release forms as needed.

2.  The AMC/RO should obtain the actual X-
ray films taken by VA on March 13, 1995; 
September 23, 1998; January 30, 2001; and 
August 5, 2003.  If the films are not 
obtained, attempts made to obtain them 
should be documented as should their 
unavailability. 

3.  After the above has been accomplished, 
but regardless of whether any additional 
evidence is obtained, the AMC/RO should 
have the claims file reviewed by an 
appropriate medical specialist, who must 
be a physician, to determine what the 
proper pulmonary diagnosis(es) are and 
whether the veteran has any current 
pulmonary disorder that is as likely as 
not (e.g., a 50 percent or greater 
probability) a result of his service to 
include exposure to asbestos in service.  
A brief discussion of the difference 
between restrictive and obstructive lung 
diseases and any relationship between 
emphysema and COPD would be helpful to the 
Board, if such information is relevant to 
the veteran's claims and current pulmonary 
condition.

Given the available evidence, the examiner 
is requested to comment specifically on 
the following: 

(a)	What pulmonary disorder(s) are 
shown by the evidence of record?  
Please be as specific as possible when 
applicable (e.g., emphysema rather than 
COPD; asbestosis rather than 
occupational lung disease or 
interstitial lung disease).  
(b)	For each diagnosed pulmonary 
disorder, please offer an opinion as to 
whether such disorder is as likely as 
not (greater than 50 percent) related 
to the veteran's service, to include as 
a result of exposure to asbestos in 
service.  
(c)	If it is not felt that the veteran 
currently has asbestosis and silicosis, 
please reconcile this with Dr. 
Gaziano's opinion of January 2004.  

All opinions expressed must be supported 
by complete rationale.  Stating that 
speculation is required to render the 
opinion may be expressed, but an opinion 
is required nonetheless.  

4.  The AMC/RO should adjudicate the 
veteran's claim to reopen a previously 
denied claim for entitlement to service 
connection for asbestosis and silicosis, 
to include as due to asbestos exposure.  
The veteran should be sent a VCAA 
notification letter that includes the 
information required under Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The veteran is put on notice that he must 
submit a timely, valid notice of 
disagreement and then a timely, valid VA 
Form 9 in order to perfect an appeal as to 
this claim, if this claim is denied.  
Further information about these procedural 
steps will be provided to the veteran at 
the appropriate junction if applicable.  

5.  The veteran's entire file should then 
be reviewed and his claim for entitlement 
to service connection for COPD 
readjudicated.  The case should not be 
returned to the Board until the veteran's 
claim for service connection for 
asbestosis and silicosis is perfected on 
appeal or is otherwise resolved (claim 
granted, veteran does not perfect appeal, 
etc.).  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  	

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  If the veteran indicates 
willingness to report for examination, appropriate action 
should be taken.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




